The causes of action that may be joined are classified in section 507 of the Consolidated Statutes, which concludes: "But the causes of action so united must all belong to one of these classes, and except in actions for the foreclosure of mortgages, must affect all the parties to the action."
It is also well settled that an action cannot be divided under section 516 when there is a misjoinder both of parties and of causes of action, and that in such case the demurrer must be sustained and the action dismissed.Cromartie v. Parker, 121 N.C. 198; Morton v. Tel. Co., 130 N.C. 299;Thigpen v. Cotton Mills, 151 N.C. 97; Campbell v. Power Co., 166 N.C. 488.
Applying these principles it is clear that the demurrer ought to have been sustained.
There are two plaintiffs, Owen H. Roberts and D. B. Roberts, and there are at least three causes of action set out, all of which do not affect all of the parties to the action, as required by the statute.
The plaintiffs allege, first, a breach of a contract made by the defendant with O. H. Roberts, and assigned by him to the other plaintiff, D. B. Roberts. Next, a breach of a separate and distinct contract made by the defendant with both of the plaintiffs, and in the third place, a breach of a contract made by the defendant with the plaintiff, O. H. Roberts.
Reversed.